Citation Nr: 0519996	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-23 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and private physician




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined new and material 
evidence had not been submitted to reopen the claim for 
service connection for a nervous disorder.  A notice of 
disagreement (NOD) was received in April 2003.  A statement 
of the case (SOC) was issued in July 2003.  A substantive 
appeal (VA Form 9) was received by VA in August 2003.  


FINDINGS OF FACT

1.  Service connection for a nervous condition was most 
recently denied by a November 1991 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights that same month, and he did not file a timely appeal.

2.  Additional evidence received since the November 1991 
rating decision is new, relevant, and directly relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for an acquired psychiatric disorder.  

3.  It is as likely than not that the veteran has a 
psychiatric disorder due to military service.




CONCLUSIONS OF LAW

1.  The RO's November 1991 rating decision denying service 
connection for a nervous condition was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence submitted subsequent to the November 1991 rating 
decision regarding service connection for a nervous condition 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The veteran is entitled to service connection for a 
psychiatric disorder, currently diagnosed as schizophrenia.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision herein, it is unnecessary 
to enter any discussion regarding whether there has been full 
compliance by VA with respect to its duty to notify and duty 
to assist.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO addressed this matter 
was in November 1991.  That adverse decision was made on the 
basis that although the veteran presented evidence that was 
new, the evidence did not show that the veteran had a 
psychosis that was incurred in service or manifested within 
one year of service discharge.  The veteran was notified of 
this decision and his procedural and appellate rights in a 
letter of November 1991.  However, he did not appeal this 
decision.  

The Board has reviewed the evidence received into the record 
since the November 1991 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a nervous condition (an acquired 
psychiatric disorder).  There is private medical evidence 
indicating that the veteran has a psychiatric disorder, 
primarily schizophrenia.  There is also a VA examination 
report of July 2004 which indicates, in pertinent part, that 
the veteran presently is diagnosed with depressive disorder, 
with some anxiety features, and that it is that examiner's 
opinion that the veteran's neuropsychiatric disorder 
described and diagnosed during service (explosive personality 
disorder) was correct and that there is no symptomatology to 
diagnose schizophrenia in the veteran.  Although this 
evidence is new, none of this accumulated evidence presents 
an unestablished fact that can substantiate the veteran's 
claim for a psychiatric disorder.  

However, the veteran presented hearing testimony before the 
RO in October 2003.  That evidence, along with the testimony 
of a private psychiatrist, who testified as an expert on the 
veteran's behalf, and who indicated that he had reviewed the 
veteran's service medical records and private psychiatric 
records since service, is new and material.  The testimony 
from Jose A. Juarve, MD, indicated, in pertinent part, that 
the veteran's diagnosis in service, explosive character 
disorder, was not correct in and of itself.  It was Dr. 
Juarve's opinion that the veteran's symptoms have not varied 
since service, that they have remained the same, that if the 
explosive character disorder diagnosis is to be accepted, 
this condition was the first symptoms of schizophrenia and 
that it is the same condition that he has today.  

The aforementioned evidence, whose credibility is presumed, 
indicates that the veteran does have schizophrenia and that 
this condition was incurred or aggravated during active 
service.  This evidence is new, and it relates to a 
previously unestablished fact that is necessary to 
substantiate the claim.  Therefore, the aforementioned 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.  

Having reopened the claim, the Board will now consider the 
merits, based on all the evidence of record.  Service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  When 
a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The first question is whether the veteran has a current 
acquired psychiatric disability, as opposed to a personality 
disorder.  The Board concludes he does.  Numerous private 
hospitalization reports and Dr. Juarve show diagnoses of 
schizophrenia.  Even the 2004 VA examiner concluded a 
psychiatric disorder was present, although he diagnosed it as 
a depressive disorder, not otherwise specified, with some 
anxiety features. 

The next question is whether a psychiatric disorder was 
factually shown during service.  It was not.  The in-service 
diagnosis, after hospitalization for evaluation purposes, was 
a personality disorder.

However, the post-service diagnosis of a psychiatric disorder 
can be service-connected if shown to be incurred during 
service.  This is a medical question.  In this case, there is 
conflicting evidence.  On the one hand, the 2004 VA examiner 
concluded the in-service diagnosis of a personality disorder 
was correct.  On the other hand, Dr. Juarve states that the 
in-service symptoms were either misdiagnosed as a personality 
disorder, rather than schizophrenia, or that even if a 
personality disorder was correctly diagnosed, the symptoms of 
the post-service schizophrenia began during service.


The 2004 VA examiner reviewed the claims file prior to 
rendering his opinion, and Dr. Juarve states he also reviewed 
the veteran's service medical records.  It appears that both 
physicians are psychiatrists (although that is not entirely 
clear from the VA examination report).  For these reasons, it 
cannot be said that one opinion carries more probative weight 
than the other.

Both contradictory opinions are supported by other medical 
evidence.  In support of the VA examiner's conclusion, there 
are numerous treatment records dated in 1984 and the 1990s 
opining the veteran had an explosive personality disorder 
(the same condition for which he was discharged from 
service), with no psychiatric disorder present.  In support 
of Dr. Juarve, other physicians have currently diagnosed 
schizophrenia, and there are hospitalization records dated in 
the 1990s also showing diagnosis of schizophrenia.  There is 
also the report of psychological testing done in April 1984 
that was consistent with a schizotypical disorder.

There is also a VA examination conducted shortly after the 
veteran's discharge from service diagnosing schizophrenia.  
The 2004 VA examiner disputes that diagnosis, saying 
psychological testing showed strong characterological 
elements.  The 1976 psychological evaluation report indicates 
that the test results were consistent with diagnosis of 
incipient schizophrenic reaction, although there were strong 
characterological elements.  The diagnosis of schizophrenia 
was carried over onto the VA examination report by the 
psychiatrist.  The 2004 VA examiner diagnosed both a 
psychiatric disorder and a personality disorder, and stated 
the veteran's principal condition was his personality 
disorder.  As these diagnoses indicate, however, a 
psychiatric disorder and a personality disorder can co-exist.  
This means that even though the 1976 test results showed 
characterological elements, that does not preclude diagnosis 
of schizophrenia.

The Board has also considered the fact that a personality 
disorder was diagnosed after the veteran completed two years 
of military service, with high marks for performance and 
conduct shown in his personnel records.  The first sign of 
any difficulty was in September 1975, but it must also be 
noted that contemporaneously the veteran was diagnosed with 
acute anxiety reaction.

All in all, considering the medical evidence in this case, it 
is as likely as not that the veteran's current psychiatric 
disorder, most often diagnosed as schizophrenia, began during 
service.  The evidence is, at the very least, in equipoise 
regarding the veteran's claim, and he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b).   Accordingly, service connection is granted for 
schizophrenia. 


ORDER

New and material evidence to reopen the veteran's claim for a 
nervous condition (an acquired psychiatric disorder ) has 
been submitted.

Service connection for schizophrenia is granted.



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


